United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wichita, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jim Lawing, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2121
Issued: May 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 19, 2010 appellant, through her attorney, filed a timely appeal from a
March 9, 2010 decision of the Office of Workers’ Compensation Programs denying her request
for further review of the merits of her claim.1 Pursuant to the Federal Employees’ Compensation
Act2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit
decision by the Office. The last merit decision of record was the Office’s October 7, 2009
decision. Because more than 180 days has elapsed between the last merit decision and the filing
of this appeal on August 19, 2010, the Board lacks jurisdiction to review the merits of this case.3

1

The day after the appeal was filed, the Office issued another nonmerit decision on August 20, 2010 which is not
before the Board. The Board has jurisdiction only over appeals from a final decision of the Office. The Board has
no jurisdiction where the Office has not issued such a decision. 20 C.F.R. § 501.2(c)(2).
2
3

5 U.S.C. § 8101 et seq.

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 20, 2009 appellant, then a 57-year-old retired mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she developed right knee pain when she
would stand for eight hours or sit where both feet could be held back bending at the knee. She
also stated that she had surgery on her right knee in 2000 and reinjured her right knee in 2005 at
work which resulted in a second surgery.4 Appellant reported that when she returned to work the
pain continued. She first became aware of her injury and realized it was employment related on
August 20, 2006. Appellant first notified her supervisor on August 21, 2009. She retired on
December 31, 2008. The employing establishment controverted the claim.
The employing establishment submitted an April 24, 2009 description of job and physical
requirements for appellant’s position as a mail processing clerk which noted that she would stand
for about six hours, sit for about two hours and walk for about one hour each day.
By letter dated May 1, 2009, the Office requested additional information from both
appellant and the employing establishment. Appellant was informed that the evidence received
failed to establish that she sustained an injury. She was advised of the medical and factual
evidence needed and was directed to submit it within 30 days.
By decision dated July 24, 2009, the Office denied appellant’s claim finding that she did
not establish fact of injury. It specifically noted that the evidence submitted was insufficient to
establish that the work activities occurred as alleged and that there was no clarification on which
knee was injured.
On August 3, 2009 appellant requested reconsideration of the Office decision. She did
not submit any additional evidence.
By decision dated August 11, 2009, the Office denied appellant’s request for
reconsideration finding that she did not raise a substantive legal question or included any new
and relevant evidence.
By letter dated August 11, 2009, appellant, through her attorney, requested
reconsideration of the Office decision. Counsel argued that she did not receive the Office’s
July 24, 2009 decision or a copy of the May 1, 2009 development letter until they contacted the
Office and requested that information be sent to them. He noted that there was information
which would be submitted in response to the May 1, 2009 letter and would like the case
reopened.
4

On February 17, 2005 appellant filed a traumatic injury claim Form CA-1 alleging that on February 16, 2005
she sustained a right knee injury when she was getting up and her foot did not clear the ledge. On December 3, 2005
the Office accepted the claim for right knee medial meniscus tear with surgical repair, claim File No. xxxxxx929.

2

By decision dated August 20, 2009, the Office denied appellant’s request for
reconsideration finding that she did not raise a substantive legal question or include any new and
relevant evidence. It noted that she filed a Form CA-2 for a left knee condition from specific
work factors but her claim was denied on July 24, 2009 because she did not provide sufficient
factual evidence describing the actual physical requirements of her clerk position. The Office
noted that evidence in the file showed that the July 24, 2009 decision was mailed to appellant
because she used the appeal request form when she exercised her appeal rights. It also noted that
there was no evidence in the file that she did not receive the May 1, 2009 letter.
On September 2, 2009 appellant requested reconsideration of the Office decision.
Counsel noted that there were two separate files for her knees and a careful review of both
claims would tie the February 2005 injury to the repetitive nature of her work, thereby qualifying
her for a schedule award for at least one of her two knee injuries and possibly both.
By decision dated October 7, 2009, the Office affirmed its July 24, 2009 decision finding
that the evidence submitted was insufficient to determine whether the claimed work injury
resulted in a diagnosed condition.
On December 4, 2009 appellant requested reconsideration of the Office decision. By
letter dated December 7, 2009, counsel stated that she had surgery on her right knee in 2000
from which she completely recovered. He noted that appellant’s 2005 injury occurred when she
moved a tray of mail to a nearby shelf and she caught her right foot, twisted it and reinjured her
right knee resulting in knee surgery in 2005.
By decision dated March 9, 2010, the Office denied appellant’s request for
reconsideration finding that she did not raise a substantive legal question or include any new and
relevant evidence.5
LEGAL PRECEDENT
To reopen a case for merit review under section 8128(a), the evidence or argument
submitted by a claimant must: (1) show that the Office erroneously applied or interpreted a
specific point of law; (2) advance a relevant legal argument not previously considered by the
Office; or (3) constitute relevant and pertinent new evidence not previously considered by the
Office.6 Section 10.608(b) of Office regulations provide that, when an application for
reconsideration does not meet at least one of the three requirements enumerated under section

5

Appellant requested reconsideration of the Office decision on July 26, 2010, stating that her first right knee
injury in 2005 belonged to claim File No. xxxxxx929 and her injury to her left knee belonged to claim File No.
xxxxxx616. On August 19, 2010 she filed a timely appeal to the Board from the Office’s March 9, 2010 decision.
On August 20, 2010 the Office denied appellant’s request for reconsideration finding that she did not raise a
substantive legal question or include any new and relevant evidence. As previously noted, the Board does not have
jurisdiction over the Office’s August 20, 2010 decision. The Board has jurisdiction only over appeals from a final
decision of the Office. As appellant filed her appeal on August 19, 2010, the Board has no jurisdiction where the
Office has not issued such a decision. 20 C.F.R. § 501.2(c)(2).
6

D.K., 59 ECAB 141 (2007).

3

10.606(b)(2), the Office will deny the application for reconsideration without reopening the case
for a review on the merits.7
ANALYSIS
The Board finds that the refusal of the Office to reopen appellant’s case for further
consideration of the merits of her claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
The only Office decision before the Board on appeal is the March 9, 2010 decision,
denying appellant’s application for review. Because more than 180 days elapsed between the
date of the Office’s most recent merit decision on October 7, 2009 and the filing of appellant’s
appeal on August 19, 2010, the Board lacks jurisdiction to review the merits of her claim.8
On appeal from the Office’s October 7, 2009 decision, counsel reported that appellant
had surgery on her right knee in 2000 from which she completely recovered. He also stated that
her 2005 injury occurred when she moved a tray of mail to a nearby shelf and caught her right
foot and twisted it, resulting in her reinjuring her right knee which required surgery. Counsel
described appellant’s February 16, 2005 traumatic injury claim related to claim File No.
xxxxxx929 and failed to establish what employment activities she was engaged in which caused
her occupational exposure. This evidence is not material or relevant because the denial of
appellant’s claim was based on her failure to factually establish the claimed occupational
exposure to a condition which caused the medical injury or disease. To require the Office to
reopen a case for reconsideration, appellant must submit relevant evidence not previously of
record or advance legal contentions not previously considered.9 The Board has held that the
submission of evidence which does not address the particular issue involved does not constitute a
basis for reopening a case.10
Appellant has not established that the Office abused its discretion in its March 9, 2010
decision under section 8128(a) of the Act because she did not show that the Office erroneously
applied or interpreted a specific point of law, advance a relevant legal argument not previously
considered by the Office, or constitute relevant and pertinent new evidence not previously
considered by the Office.11

7

K.H., 59 ECAB 495 (2008).

8

20 C.F.R. § 501.3(e) requires that an application for review by the Board be filed within 180 days of the date of
the Office’s final decision being appealed.
9

Helen E. Tschantz, 39 ECAB 1382 (1988); Ethel D. Curry, 35 ECAB 737 (1984); Edward Matthew Diekemper,
31 ECAB 224 (1979); e.g., Eladio Joel Abrera, 28 ECAB 401 (1977).
10

Jimmy O. Gilmore, 37 ECAB 257 (1985).

11

Sherry A. Hunt, 49 ECAB 467 (1998).

4

CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the March 9, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

